Citation Nr: 0607733	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  99- 07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right wrist fracture, currently rated at 10 percent.

2.  Whether a Notice of Disagreement was timely filed with 
respect to a February 1999 rating decision that denied 
service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied an increased rating for a 
right wrist disability, and a February 2002 notification that 
the veteran's Notice of Disagreement with respect to the 
February 1999 rating decision which denied entitlement to 
service connection for PTSD was untimely.


FINDINGS OF FACT

1.  The veteran's right wrist disability is manifested by 
pain and limitation of motion.

2.  There is no medical evidence of ankylosis or of any 
neurologic disorder of the right wrist. 

3.  On February 12, 1999, the RO mailed veteran and his 
accredited representative a copy of the decision denying 
service connection for PTSD, service connection for a right 
thumb disability, and an increased rating for a right wrist 
disability, and notification of his appellate rights.

4.  A Notice of Disagreement with the decision denying 
service connection for a right thumb disability and an 
increased rating for a right wrist disability was received by 
the RO on March 16, 1999.

5.  The veteran expressed disagreement with the February 1999 
rating decision denying service connection for PTSD at the 
time of his April 2000 BVA hearing, more than one year after 
being notified of the rating decision denying service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right wrist fracture have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 (2005).

2.  The requirements for a timely Notice of Disagreement with 
respect to the February 1999 rating decision denying service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 5104, 
7105 (West 2002); 38 C.F.R. §§ 19.25, 20.201, 20.200, 20.302.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The VA is required to notify the veteran of: 1) the 
information and evidence needed to substantiate and complete 
his claim; 2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence the VA will 
attempt to obtain for him; and 4) the need to send the RO any 
additional evidence that pertains to his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2005); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In an April 2004 letter, the RO provided the requisite 
notification regarding the veteran's claim for an increased 
rating for a right wrist disability.  The veteran did not 
receive a notice prior to the initial rating decision denying 
his claim.  Nonetheless, the Board finds that the lack of 
such a pre-decision notice is not prejudicial to the veteran.  
Notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice with respect to the claim for service 
connection for PTSD fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The Board also notes that the veteran 
and his representative have not argued that any possible 
error or deficiency in the VCAA notice has prejudiced him in 
the adjudication of his claims.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Therefore, under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA also has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA treatment records, and Social 
Security Administration (SSA) records are on file, and the RO 
has obtained all available private medical records identified 
by the veteran.  The veteran was afforded VA medical 
examinations in April 1999 and December 2004 in connection 
with his claim for an increased rating.  Further, the veteran 
has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in connection with his 
claim.  Accordingly, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.  

Increased Rating for a Right Wrist Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R., Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to active service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, and 4.41.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran suffered an in-service traumatic injury to his 
right wrist for which he is service-connected with a rating 
of 10 percent under Diagnostic Code 5010 for traumatic 
arthritis.  Under that Diagnostic Code, arthritis due to 
trauma is rated as degenerative arthritis, under Diagnostic 
Code 5003.  Under Diagnostic Code 5003, degenerative 
arthritis is, in turn, rated on the basis of limitation of 
motion under the appropriate code for the joint involved, in 
this case Diagnostic Code 5215 pertaining to limitation of 
motion of the wrist.

Limitation of motion of the wrist warrants a 10 percent 
rating for dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm.  Ten percent is the 
maximum rating permitted under that Diagnostic Code. 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  However, higher 
ratings of 20 to 50 percent are warranted for ankylosis of 
the wrist, depending on whether or not the ankylosis is 
favorable or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.

An April 1999 VA joints examination report reflects a 
diagnosis of status post-trauma to the right thumb and wrist 
with arthritis of both hands.  Range of motion of the right 
wrist was limited to 10-15 degrees of flexion and extension 
with pain.  There was objective evidence of painful motion, 
but no evidence of ankylosis.  X-rays showed degenerative 
changes in the radiocarpal joints.

A March 2001 neurological consult report reflects a weak 
right hand grip due to pain. 

A December 2004 VA hand examination report reflects that the 
wrist is normally aligned, with no deformity or swelling.  
Sensation in the right hand was present and grip strength was 
moderate, with full finger movement and no atrophy of the 
forearm muscles.  Range of motion testing of the right wrist 
revealed 50 degrees of flexion with pain, extension of 45 
degrees with pain, radial deviation of 15 degrees with pain, 
and ulnar deviation of 15 degrees.  There was no evidence of 
ankylosis.  X-rays confirmed degenerative arthritis.  The 
diagnosis was degenerative arthritis of the right wrist with 
limited motion and pain.  A note added that there was likely 
to be additional limitation of motion due to weakness, pain 
and lack of endurance on repetitive use, with pain having the 
major functional impact.

A December 2004 VA neurological disorders examination was 
conducted.  Nerve conduction studies of the right median and 
ulnar nerves revealed normal motor and sensory conduction 
times.  An EMG of the right upper extremity was normal.  The 
examiner concluded that that there was no clinical evidence 
of neurologic involvement other than a nonatomic sensory 
distribution.

The medical evidence clearly reflects that the veteran has 
degenerative arthritis with limitation of motion of the right 
wrist, due primarily to pain.  The intent of the Schedule is 
to recognize painful motion with joint pathology as entitled 
to at least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.  In this case, the veteran's pain has been 
recognized as limiting the motion of his wrist, and he is 
receiving the highest authorized rating for limitation of 
motion of the wrist.

While the Board has considered other possible Diagnostic 
Codes, there is no clinical evidence of ankylosis or 
neurologic involvement, and there are no other Diagnostic 
Codes for application based on the medical evidence of 
record.  As the veteran is receiving the maximum possible 
rating for limitation of motion, a rating in excess of 10 
percent is not warranted.

Timeliness of the Notice of Disagreement

A Notice of Disagreement (NOD) with a decision must be in 
writing, must be filed with the activity which entered the 
decision, and must be filed within one year of the mailing of 
the notice of the decision.  38 C.F.R. §§ 20.201, 20.302.  A 
NOD may be filed by the claimant or his authorized 
representative.  If a NOD is not filed within the prescribed 
period, the decision becomes final and may not be reopened or 
allowed, except as authorized in other provisions of Title 
38.  38 U.S.C.A. § 7105(b)(1).

The veteran's claims for an increased rating for his right 
wrist disability and service connection for his right thumb 
and PTSD were denied by the RO in a rating decision dated 
February 9, 1999.  A cover letter with a copy of the rating 
decision attached was mailed to the veteran, with a copy to 
his authorized representative, on February 12, 1999.

A letter dated March 15, 1999 from the veteran's authorized 
representative was received at the RO on March 16, 1999.  In 
that letter, the representative stated "The above vet wish 
[sic] to appeal his claims of his rt wrist and rt thumb."  
The letter did not contest the RO's denial of service 
connection for PTSD.  This letter was accepted by the RO as a 
NOD on the issues of an increased rating for the right wrist 
disability and service connection for the right thumb 
disability.

On March 20, 1999, the RO issued a Statement of the Case 
(SOC) on the issues of an increased rating for a right wrist 
disability and service connection for a right thumb 
disability.  The SOC did not address the issue of entitlement 
to service connection for PTSD.  A cover letter with a copy 
of the SOC was mailed to the veteran, with a copy to his 
authorized representative, on March 22, 1999.

In April 1999, a VA Form 9 (Appeal to Board of Veterans' 
Appeals) with an attached letter was received from the 
veteran, appealing the two issues listed on March 1999 SOC, 
and requesting a Board hearing.  The veteran specifically 
indicated on the VA Form 9 that he was appealing the issues 
listed on the SOC. Neither the VA Form 9 nor the attached 
letter addressed the issue of entitlement to service 
connection for PTSD.

In November 1999, a VA Form 646 (Statement of Accredited 
Representative in Appealed Case) was received, appealing the 
two issues listed on the March 1999 SOC.  The VA Form 646 did 
not address the issue of entitlement to service connection 
for PTSD.

In April 2000, a BVA video conference hearing was held, at 
which time the veteran and his representative indicated that 
they believed the issue of entitlement to service connection 
for PTSD was on appeal.

In July 2000, the veteran's representative submitted an 
informal brief on the appeal, specifying the "QUESTIONS AT 
ISSUE" as entitlement to an increased rating for a right 
wrist disability and entitlement to service connection for a 
right thumb disability.  The informal brief did not address 
the issue of entitlement to service connection for PTSD.

In an August 2000 decision, the Board referred back to the RO 
the issue of the timeliness of the veteran's "purported 
NOD."

In February 2002, the RO advised the veteran by letter that a 
NOD with the rating decision of February 12, 1999 denying 
service connection for PTSD had to be received within one 
year after the notice of denial.  Further, that a NOD was not 
received until April 17, 2000, more than one year after 
notice of the denial and, accordingly, the NOD was not timely 
filed.

In March 2002, the RO received a letter from the veteran 
indicating that he "would presently like [his] appeal 
presented to the Board of Veterans' Appeals" and that the 
delay was caused by an "unclear explanation of the rules and 
limitations in regards to the previous appeal."  

The facts with respect to the issue of timeliness of the NOD 
on the issue of service connection for PTSD in this case are 
clear.  The RO denied three issues in the February 1999 
rating decision.  The veteran filed a NOD on only two of 
those issues within one year of the notice of the denial.  
The veteran was represented throughout the proceedings by an 
accredited veterans service representative who repeatedly 
addressed only two of the three issues, as did the veteran in 
his Substantive Appeal.  There is no evidence of record 
between the time of the February 1999 RO denial of service 
connection for PTSD and the April 2000 BVA video conference 
which can be construed as a disagreement with that denial.  
Clearly, the date of the BVA video conference hearing was 
more than one year after he has notified of the denial of 
service connection by the February 1999 rating decision.  
Accordingly, the Notice of Disagreement with the February 
1999 denial of service connection for PTSD was not timely 
filed since it was received more than one year after the 
decision denying service connection.


ORDER

A rating in excess of 10 percent for residuals of a right 
wrist fracture is denied.

A notice of disagreement was not timely filed with respect to 
a February 1999 rating decision that denied service 
connection for PTSD, and that decision is now final.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


